Appellee’s Motion to Dismiss Granted; Appellant’s Motion to Abate Denied;
Appeal Dismissed and Memorandum Opinion filed November 17, 2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00681-CV

                        JASON KOWNSLAR, Appellant
                                          V.

    METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY,
                     TEXAS, Appellee

                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-18307

                          MEMORANDUM OPINION

      This is an attempted accelerated interlocutory appeal from an order signed
July 3, 2020. Appellant’s notice of appeal was filed September 30, 2020. In an
accelerated appeal, the notice of appeal must be filed within 20 days after the order
is signed. See Tex. R. App. P. 26.1(b).
      Appellant’s notice of appeal was not filed timely. A motion to extend time is
necessarily implied when an appellant, acting in good faith, files a notice of appeal
beyond the time allowed by Texas Rule of Appellate Procedure 26.1, but within
the 15-day grace period provided by Rule 26.3 for filing a motion to extend time.
See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997) (construing predecessor
to Rule 26, former 1986 Texas Rule of Appellate Procedure 41). Appellant’s notice
of appeal was not filed within the 15-day period provided by Texas Rule of
Appellate Procedure 26.3.

      On October 6, 2020, appellee filed a motion to dismiss for want of
jurisdiction based on the late notice of appeal. See Tex. R. App. P. 42.3(a). This
court determined it was necessary for the clerk’s record to be file before ruling on
that motion. The clerk’s record was filed on November 3, 2020. The record
confirmed that appellant’s notice of appeal was not timely filed as stated above.

      On November 3, 2020, appellant filed a motion to abate the appeal “to
permit appellant to take the steps necessary to make the order being appealed
final.” Because we lack jurisdiction over this appeal, we deny that motion.

      Accordingly, we dismiss the appeal.



                                       PER CURIAM

Panel Consists of Justices Bourliot, Zimmerer, and Spain.




                                         2